1 1 ITW Conference Call Fourth Quarter Exhibit 99.2 2 2 ITW Agenda 1.Introduction…………… John Brooklier/David Speer 2.Financial Overview…………… Ron Kropp 3.Reporting Segments…………. John Brooklier 4.2011 Forecasts…………… Ron Kropp 5.Q & A…………… John Brooklier/Ron Kropp/David Speer 3 3 ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted income per share from continuing operations, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2011 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations are detailed in ITW’s Form 10-K for 2009. 4 4 Conference Call Playback Replay number: 402-998-1344 No pass code necessary Telephone replay available through midnight of February 14, 2011 Webcast / PowerPoint replay available at www.itw.com 5 5 ITW Quarterly Highlights 6 6 ITW Quarterly Operating Analysis 7 7 ITW Non Operating & Taxes 8 8 ITW Full Year Highlights 9 9 ITW Full Year Operating Analysis ITW Invested Capital ITW Debt & Equity 12 ITW Cash Flow 13 13 ITW Acquisitions Transportation Quarterly Analysis 15 Transportation Key Points •Transportation segment Q4 ’10 organic revenues: +7.1% vs.
